F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        MAR 25 1997
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

KEN SYKES,

             Plaintiff-Appellant,

v.

JOHNNY F. DIRCK, individually, and
as Director of the Council on Law
Enforcement Education and Training,
JAMES STOVER, individually, and as
                                                       No. 96-6131
Director of Cleet, BILL
                                                   (W.D. of Oklahoma)
CASSINGHAM, individually, and as
                                                (D.C. No. CIV-95-2037-R)
Director of Cleet, BOB RICKS,
individually, and as Director of Cleet,
DAVE BEEN, individually, and as
Director of Cleet, KYLE
GREENFIELD, individually, and as
Director of Cleet, and KENNETH
VAN HOY, individually, and as
Director of Cleet,

             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before BALDOCK, BRORBY, and MURPHY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Ken W. Sykes filed this civil rights action against Johnny F. Dirck, James

Stover, Bill Cassingham, Bob Ricks, Dave Been, Kyle Greenfield, and Kenneth

Van Hoy (“the Defendants”) in their individual capacities and in their official

capacities as directors of the Council on Law Enforcement Education and

Training. The district court granted the defendants’ summary judgment motion,

holding as follows: (1) Defendants were entitled to absolute immunity as to any

claims relating to actions taken in their individual capacities; (2) Defendants were

not persons for purposes of § 1983 when they were acting in their official

capacities as officers of the State of Oklahoma; (3) Sykes had not met his burden

of demonstrating that he was entitled to injunctive relief; and (4) Defendants,

whether acting in their individual or official capacaties, were clothed with

sovereign immunity and were not proper parties to Sykes action under Oklahoma

law. This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and affirms.

      We review the grant of summary judgment de novo and apply the same

legal standard used by the district court under Fed. R. C. P. 56(c). Applied

Genetics Int’l, Inc. v. First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir.

1990). “Summary judgment is appropriate when there is no genuine dispute over

a material fact and the moving party is entitled to judgment as a matter of law.”

Russillo v. Scarborough, 935 F.2d 1167, 1170 (10th Cir. 1991).




                                          -2-
      This court has reviewed the parties briefs and contentions and has

conducted a de novo review of the district court’s opinion and the record on

appeal. Finding no reversible error, we AFFIRM for substantially the reasons set

out in the district court’s Order dated March 8, 1996.



                                      ENTERED FOR THE COURT



                                      Michael R. Murphy
                                      Circuit Judge




                                        -3-